Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 22, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150231 & (10)(11)(12)                                                                                Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  MATTHEW CHRISTENSEN,                                                                                                Justices
          Plaintiff-Appellee,

  v                                                                 SC: 150231
                                                                    COA: 323404
                                                                    Oakland CC: 2013-131850-NH
  MARK A. PLEATMAN, M.D.,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 3, 2014 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion to waive stay request and transcript
  requirement is GRANTED. The motion for stay is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 22, 2014
         p1021
                                                                               Clerk